                                                  ir.-
                                                         RIGIiVAL

 1   SHAWN N. ANDERSON
     United States Attorney                                                         L
2    ROSETTA L. SAN NICOLAS                                              JISTR'CT COURT OF GUAM
     Assistant United States Attorney
3    Suite 500, Sirena Plaza                                                    :u:i 02 2021
     108 Heman Cortez Avenue
4    Hagatna, Guam 96910
     Telephone: (671)472-7332                                              JEANNE G. QUINATA
 5   Facsimile: (671)472-7334                                                 CLERK OF COURT
6    Attorneys for the United States of America

 7                             IN THE UNITED STATES DISTRICT COURT


8                                    FOR THE TERRITORY OF GUAM


9
                                                                                    21-00129
     UNITED STATES OF AMERICA,                             MAGISTRIATE CASE NO.
10
                                   Plaintiff,
11                                                         APPLICATION TO SEAL
                    vs.                                    DOCUMENT
12
     JOSE PABLO ANANICH,
13
                                  Defendant.
14

15          The United States moves this Honorable Court for an order sealing the Complaint in the
16
     above-entitled case, for the reason that law enforcement is still working on others involved in an on
17
     going drug trafficking investigation.
18
            Respectfully submitted this 2nd day of June, 2021.
19

                                                          SHAWN N. ANDERSON
20
                                                          United States Attorney
21                                                        Districts of Guam and NMI

22
                                                   By:
23
                                                          ROSETTA L. SAN NICOLAS
                                                          Assistant U.S. Attorney
24

25

26

27

28


                  Case 1:21-mj-00129 Document 2 Filed 06/02/21 Page 1 of 1
